Case 1:21-cv-002B0- PIA GFRSOCumShtAHl) Filed 03/1

JS 44 (Rev. 10/20)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of ple:
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is fe:

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

CIVIL COVER SHEET

1/21 Page 1

of.1

 

F |

eq

U.S. DISTRICT COURT - N.D. OF NY.

igs or other papers as required by

ired Foy thE rust of th Merk of d

la
lou

v, except as
t for the

 

I. (a) PLAINTIFFS

_(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Fir Name, Address, and Telephone Number)

DEFENDANTS

NOTE:

Attorneys (if Known)

 

County of Residence of First

 

 

 

AT

__ O'CLOCK
John M. Domurad, Clerk - Albany

 

 

 

Listed Defendant

ee

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

fl. BASIS OF JURISDICTION (Place an “X" in One Box Only)

O | U.S. Government
Plaintiff

TL] 2 U.S. Government

C3 Federal Question

fo

(U.S. Government Not a Party)

Diversity

 

(For Diversity Cases Only)
P
Citizen of This State

Citizen of Another State

F
!

HI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "x" in One Box for Plaintiff

and One Box for Defendant)

DEF

1

Incorporated or Principal Place

PTF

C4

DEF

4

of Business In This State

O 2 PA) 2 Incorporated and Principal Place CI 5 Ms:

 

 

 

 

 

 

 

  
 

  

 

 

 
   

 

Defendant (Indicate Citizenship of Parties in Item ID) of Business In Another State
Citizen or Subject of a CT 3 C 3 Foreign Nation C 6 C 6
Foreign Country
IV. NATURE OF SUIT ite an "X" in Se ox Only) Click here for: iL C scriptions.
[eat CONTRACT i ares TORTS ____}|__ FORFEITURE/PENALTY _| *_. > BANKRUPTCY: :-| OTHER STATUTES |
110 Instance PERSONAL INJURY PERSONAL INJURY | 623 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane CO 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability | 367 Health Care/ __ 400 State Reapportionment
150 Recovety of Overpayment | 320 Assault, Libel & Pharmaceutical : ITS 410 Antitrust
& Enforcement of Judy Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
H 151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability C] 368 Asbestos Personal 835 Patent - Abbreviated |__| 460 Deportation
' Student Loans 340 Marine Injury Product New Drug Application |__| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability [_} 840 Trademark Corrupt Organizations
(_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR _||_| 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act |_|] 485 Telephone Consumer
190 Other Contract Product Liability [| 380 Other Personal 720 Labor/Management wha Protection Act
195 Contract Product Liability E=l 360 Other Personal Property Damage Relations 61 HIA (139561) +] 490 Cable/Sat TV
[96 Franchise Injury C 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/

[L REAT PROPERTY| CiVID RIGHT:

| 362 Personal Injury -
Medical Malpractice

Product Liability

 

IGHTS -

TPRISONER PETITIONS © |

 

210 Land Condemnation
220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

 

440 Other Civil | Rights

44) Voting

442 Employment

443 Housing/
Accommodations

|] 445 Amer, w/Disabilities -

Employment

a 446 Amer, w/Disabilities -

Other

|_] 448 Education

 

al

Habeas Corpus:

463 Alien Detainee

510 Motions to Vacate
Sentence

530 General

75\ Family and Medical
Leave Act

790 Other Labor Litigation

791 Employee Retirement
Income Security Act

A
7

 

535 Death Penalty

IMMIGRATION

 

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

A
rl

462 Naturalization Application
465 Other Immigration
Actions

863 DIWC/DIWW (405(g))
864 SSID Title XVI
865 RSI (405(g))

Exchange

| 890 Other Statutory Actions
891 Agricultural Acts

893 Environmental Matters

 

isa

 

895 Freedom of Information

 

870 Taxes (U.S, Plaintiff
or Defendant)

[_] 871 IRS—Third Party

26 USC 7609

Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
| 950 Constitutionality of
State Statutes

 

 

Vv. ORIGIN (Place an '"X” in One Box Only)

cg! Original

Proceeding

2 Removed from
State Court

3

 

 

Remanded from
Appellate Court

Reopened

 

4 Reinstated or 5 Transferred from
O O Another District

(specify)

Transfer

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

6 Multidistrict
Litigation -

Ol 8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

VI. CAUSE OF ACTION Briefdescription of cause: [poe Sy COANE rope
VII. REQUESTED IN — [] CHECK IF THISIS A CLASS ACTI DEMAND $ } CHECK YES only ifdemanted in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P JURY DEMAND: Llyes [No
VIL. RELATED CASE(S)
‘See instructions):
IF ANY aaa Te DOCKET NUMBER

 

 

DATE

SIGNATURE OF ATTORNEY OF RECORD

 

FOR OFFICE USE ONLY
RECEIPT #

AMOUNT

APPLYING IFP

_xK

supose WAS mac.1upcE_CFH
